CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error, we reverse the trial court’s denial of the motion to suppress evidence filed by the juvenile M.T.M. The anonymous tip in this case, standing alone and uncorroborated by other criminal activity involving the juvenile, was insufficient to raise a reasonable suspicion that a crime had occurred. See Pinkney v. State, 666 So.2d 590 (Fla. 4th DCA 1996). In absence of such a reasonable suspicion, the investigatory stop of the juvenile was improper and the evidence seized as a result of the stop should have been suppressed.
Reversed and remanded for further consistent proceedings.